Case 4:17-cv-00893-ALM Document 420 Filed 06/03/19 Page 1 of 16 PageID #: 21684



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION


  HUAWEI TECHNOLOGIES CO., LTD.,
  a Chinese corporation, and
  FUTUREWEI TECHNOLOGIES, INC., a                                No. 4:17-cv-893 ALM
  Texas corporation,

                    Plaintiffs,
                                                                  Jury Trial Demanded
            v.
                                                                 FILED UNDER SEAL
  YIREN RONNIE HUANG, an individual, and
  CNEX LABS, INC., a Delaware Corporation,

                    Defendants.


                                  JOINT FINAL PRETRIAL ORDER

          This cause came before the Court at a pre-trial management conference held on May 3,

 2019, pursuant to Local Rule CV-16 and Rule 16 of the Federal Rules of Civil Procedure.

 A.       PRINCIPAL COUNSEL FOR THE PARTIES

          Plaintiffs Huawei Technologies Co., Ltd and Futurewei Technologies, Inc.: Jesse

 Coleman (State Bar No. 24072044), Michael D. Wexler (Illinois Bar No. 6207847, pro hac vice),

 and Andrew S. Boutros (Illinois Bar No. 6322276, pro hac vice) of SEYFARTH SHAW, LLP;

 and Clyde M. Siebman (State Bar No. 183416000) and Elizabeth S. Forrest (State Bar No.

 24086207) of SIEBMAN, FORREST, BURG & SMITH, LLP.

          Defendant Yiren Ronnie Huang: Ryan Tyz (California State Bar No. 234895, pro hac

 vice) and Erin Jones (California State Bar No. 252947, pro hac vice) of TYZ LAW GROUP PC.

          Defendant CNEX LABS, Inc.: Jeffery M. Fisher (California State Bar No. 155284, pro

 hac vice), Eugene Y. Mar (California State Bar No. 227071, pro hac vice), and Stephanie Skaff

 (California State Bar No. 183119, pro hac vice) of FARELLA BRAUN + MARTEL LLP; and


 36327\12397183.1
Case 4:17-cv-00893-ALM Document 420 Filed 06/03/19 Page 2 of 16 PageID #: 21685



 Bryan Kohm (California State Bar No. 233276, pro hac vice) of FENWICK & WEST LLP; and

 Deron Dacus (State Bar No. 790553) of THE DACUS FIRM, P.C.

 B.      STATEMENT OF JURISDICTION

         The Court has subject matter jurisdiction under 18 U.S.C. § 1836, 18 U.S.C. §§ 1030, and

 28 U.S.C. § 1331, 1332, and 1338 over causes of action that arise under federal law and

 supplemental jurisdiction under 28 U.S.C. § 1367 over the state law causes of action.

 C.      NATURE OF ACTION

         Plaintiffs Huawei Technologies Co., Ltd and Futurewei Technologies, Inc. (“Plaintiffs”)

 bring claims against Defendants for breach of contract, misappropriation and threatened

 misappropriation of trade secrets in violation of the Defend Trade Secrets Act, 18 U.S.C. § 1832

 et seq., conspiracy, common law misappropriation, violation of the Texas Uniform Trade Secrets

 Act, tortious interference with contractual and prospective business relations, conspiracy to

 commit violations of the Computer Fraud and Abuse Act, 18 U.S.C. §§ 1030 et seq., violations

 of the Racketeering Influenced Corrupt Organizations Act (RICO), 18 U.S.C. § 1962,

 conversion, breach of fiduciary duty, unjust enrichment, and unfair competition, and for

 declaratory relief. Plaintiffs also contend that Defendants’ claims are barred by a number of

 affirmative defenses, including failure to state a claim, unclean hands, laches, estoppel, waiver,

 acquiescence, fraudulent concealment, standing, alleged secrets are known or readily

 ascertainable, no damages, alleged damages caused by Defendants, Huang’s failure to perform,

 consent, no misappropriation, no basis for injunctive relief, failure to mitigate, statute of

 limitations, legal justification or privilege, release, and statute of frauds. 1



 1
   Plaintiffs’ Motion to Dismiss Defendants’ Amended Counterclaims (Dkt. 139) remains
 pending. Plaintiffs anticipate the affirmative defenses cited above will be pleaded and/or proven
 at trial.


                                                     2
Case 4:17-cv-00893-ALM Document 420 Filed 06/03/19 Page 3 of 16 PageID #: 21686



         Defendants CNEX Labs, Inc. and Ronnie Huang bring counterclaims against Plaintiffs

 for breach of contract, misappropriation and threatened misappropriation of trade secrets,

 common law misappropriation, conspiracy, violation of the Texas Uniform Trade Secrets Act,

 tortious interference, RICO violations, unfair competition, unjust enrichment, and for declaratory

 relief. Defendants also assert affirmative defenses to Plaintiffs’ claims including failure to state a

 claim, unclean hands, laches, equitable estoppel, waiver, acquiescence, fraudulent concealment,

 standing, alleged secrets are known or readily ascertainable, no damages, alleged damages

 caused by Plaintiffs, Plaintiffs’ failure to perform, estoppel, consent, no misappropriation, no

 basis for injunctive relief, failure to mitigate, statute of limitations, legal justification or

 privilege, statute of frauds, contract contrary to express provision of law, contract contrary to

 public policy or good morals, and ambiguous contract.

 D.      CONTENTIONS OF THE PARTIES

         The parties set forth below a summary of their contentions for trial. The parties do not

 agree with each other’s contentions and reserve all objections.

         Plaintiffs’ Contentions:

         Plaintiffs contend that Defendants, acting individually, jointly and/or in concert with one

 another, have threatened to misappropriate and actually misappropriated Plaintiffs’ trade secrets,

 used and disclosed Plaintiffs’ confidential information, wrongfully solicited Plaintiffs’

 employees, failed to disclose patent applications within a year of leaving Futurewei as required

 by contract, failed to assign patent applications to Futurewei that incorporate Futurewei

 confidential, proprietary and/or trade secret information, and have otherwise breached Defendant

 Huang’s contract with Futurewei. Plaintiffs also contend that Defendants tortiously interfered

 with Plaintiffs’ contractual and prospective business relationships, violated the Computer Fraud




                                                     3
Case 4:17-cv-00893-ALM Document 420 Filed 06/03/19 Page 4 of 16 PageID #: 21687



 and Abuse Act by exceeding authorized access to Plaintiffs’ computers, stole Plaintiffs’ trade

 secrets, used those trade secrets to develop products in competition with Plaintiffs, and usurped

 Plaintiffs’ property, opportunities and employees. Plaintiffs contend that Defendants were

 unjustly enriched by this conduct, which constitutes a civil conspiracy and violation of the

 federal Racketeer Influenced Corrupt Organization statute. Lastly, Plaintiffs contend that

 Defendants engaged in unfair competition with Plaintiffs, converted Plaintiffs’ property and

 violated, joined in violating and/or conspired to violate fiduciary duties owed to Plaintiffs. As a

 result of this conduct, Plaintiffs contend they suffered substantial damages and lost opportunities

 and are entitled to recover actual, punitive and statutory damages from Defendants as well as

 equitable and declaratory relief. Plaintiffs also seek to recover their attorneys’ fees, expenses

 and pre-judgment and post-judgment interest.

         Plaintiffs also contend that Defendants’ claims are barred by a number of affirmative

 defenses, including failure to state a claim, unclean hands, laches, estoppel, waiver,

 acquiescence, fraudulent concealment, standing, alleged secrets are known or readily

 ascertainable, no damages, alleged damages caused by Defendants, Huang’s failure to perform,

 consent, no misappropriation, no basis for injunctive relief, failure to mitigate, statute of

 limitations, legal justification or privilege, release, and statute of frauds.

         Plaintiffs reserve the right to supplement their contentions as appropriate and incorporate

 herein by reference the below Stipulations and Uncontested Facts and the Contested Facts and

 Issues of Law as necessary or convenient to fully explain their contentions in this case.

         Defendants’ Contentions:

         Defendants contend that Plaintiffs, acting individually, jointly and/or in concert with one

 another and with third parties, have threatened to misappropriate and actually misappropriated




                                                     4
Case 4:17-cv-00893-ALM Document 420 Filed 06/03/19 Page 5 of 16 PageID #: 21688



 Defendants’ trade secrets, improperly accessed, used, and disclosed Defendants’ confidential

 information, breached Mr. Huang’s contract with Futurewei, and conspired with third parties to

 misappropriate Defendants’ trade secrets. Defendants also contend that Plaintiffs tortiously

 interfered with Plaintiffs’ contractual and prospective business relationships, stole Defendants’

 trade secrets, and engaged in unfair competition in violation of federal and common law.

 Plaintiffs contend that Defendants were unjustly enriched by this conduct. As a result of this

 conduct, Defendants contend they suffered substantial damages and lost opportunities and are

 entitled to recover actual, punitive and statutory damages from Plaintiffs as well as equitable and

 declaratory relief. Defendants also seek to recover their attorneys’ fees, expenses and pre-

 judgment and post-judgment interest.

         Defendants also contend that Plaintiffs’ claims are barred by a number of affirmative

 defenses, including failure to state a claim, unclean hands, laches, equitable estoppel, waiver,

 acquiescence, fraudulent concealment, standing, alleged secrets are known or readily

 ascertainable, no damages, alleged damages caused by Plaintiffs, Plaintiffs’ failure to perform,

 estoppel, consent, no misappropriation, no basis for injunctive relief, failure to mitigate, statute

 of limitations, legal justification or privilege, statute of frauds, contract contrary to express

 provision of law, contract contrary to public policy or good morals, and ambiguous contract.

         Defendants reserve the right to supplement their contentions as appropriate and subject to

 the Court’s rulings on pending motions and pretrial rulings. Defendants further incorporate

 herein by reference the below Stipulations and Uncontested Facts and the Contested Facts and

 Issues of Law as necessary or convenient to fully explain their contentions in this case.

 E.      STIPULATIONS AND UNCONTESTED FACTS

         The following facts are uncontested:

 1.      Ronnie Huang received an offer of employment from Futurewei on December 22, 2010.


                                                    5
Case 4:17-cv-00893-ALM Document 420 Filed 06/03/19 Page 6 of 16 PageID #: 21689



 2.     Ronnie Huang accepted an offer and began work at Futurewei in January 2011. (Answer
        ¶ 4.)

 3.     Huang worked on SSD technology, including PCIe SSD architecture, during his
        employment at Futurewei. (Answer ¶ 4.)

 4.     Huang was listed as an inventor on certain patent applications filed by Huawei and
        Futurewei. (Answer ¶ 34.)

 5.     Huang voluntarily terminated his employment at Futurewei on May 31, 2013. (Answer ¶
        8.)

 The parties will continue to meet and confer to discuss further stipulations and uncontested facts
 and will update the Court on the status of these efforts at or before the Pretrial Conference.

 F.     CONTESTED ISSUES OF FACT AND LAW

        Plaintiffs’ Contested Issues of Fact and Law

 1.     Whether Defendants have misappropriated Plaintiffs’ trade secrets under common law.

 2.     Whether Defendants have misappropriated Plaintiffs’ trade secrets under the Texas

 Uniform Trade Secrets Act.

 3.     Whether Defendants have misappropriated Plaintiffs’ trade secrets under the Defend

 Trade Secrets Act.

 4.     Whether Defendants have threatened to misappropriate Plaintiffs’ trade secrets under the

 Defend Trade Secrets Act.

 5.     Whether Defendant Huang has breached his Employment Agreement with Plaintiff

 Futurewei by using and disclosing Futurewei’s confidential information, soliciting Futurewei

 employees, failing to disclose patent applications he filed within a year of leaving Futurewei, and

 failing to assign patent applications to Futurwei that incorporate Futurewei confidential,

 proprietary and/or trade secret information.

 6.     Whether Defendants have engaged in a conspiracy to misappropriate Plaintiffs’ property

 and employees, in violation of common law and federal law.



                                                  6
Case 4:17-cv-00893-ALM Document 420 Filed 06/03/19 Page 7 of 16 PageID #: 21690



 7.     Whether Defendant CNEX has tortiously interfered with Plaintiffs’ contractual relations.

 8.     Whether Defendant CNEX has tortiously interfered with Plaintiffs’ prospective business

 relationships.

 9.     Whether Defendants have conspired to violate the Computer Fraud and Abuse Act by

 acting in concert with certain of Plaintiffs’ departing employees to exceed their authorized access

 to Plaintiffs’ computers and transfer information to CNEX computers.

 10.    Whether Defendants have engaged in a criminal enterprise involving the use of mail and

 wires to exceed authorized access to Plaintiffs’ computers, steal Plaintiffs’ trade secrets, use

 those trade secrets to develop products in competition with Plaintiffs and otherwise, and usurp

 Plaintiffs’ property, opportunities, and employees.

 11.    Whether Defendants have converted Plaintiffs’ property by wrongly taking and

 exercising physical control over documents containing Plaintiffs’ intellectual property.

 12.    Whether Defendant Huang has breached his fiduciary duties to Plaintiff Futurewei by

 working to found and promote CNEX and other similar businesses while employed by Futurewei

 and using Futurewei’s confidential information to compete with Futurewei.

 13.    Whether Defendants were unjustly enriched by their unlawful misappropriation of

 Plaintiffs’ trade secrets and other confidential, proprietary, and trade secret information,

 specifically by obtaining business and investment they could not have obtained otherwise.

 14.    Whether Defendants have engaged in unfair competition under federal and Texas

 common and statutory law by using false designations of origin in interstate commerce and

 organizing a scheme to raid Plaintiffs’ employees and confidential trade secret information.

 15.    Whether Defendants are jointly and severally liable for each of the acts that the other has

 engaged in, and CNEX is vicariously liable for Huang’s unlawful actions.




                                                   7
Case 4:17-cv-00893-ALM Document 420 Filed 06/03/19 Page 8 of 16 PageID #: 21691



 16.    Whether the Court should declare that the CNEX Patent Applications and associated

 inventions constitute a Subject Idea or Invention containing Futurewei technology under

 Huang’s Employment Agreement, and were thus assigned to Futurewei under the terms of that

 agreement.

 17.    Whether the Court should declare that any assignment by Huang to CNEX is void.

 18.    Whether the Court should declare that Plaintiffs own all legal title to the CNEX Patents

 and Patent Applications in dispute.

 19.    Whether the Court should declare that Plaintiffs own all equitable title to the Patents and

 Patent Applications in dispute.

 20.    Whether the Court should impose a constructive or equitable trust on the Patents and

 Patent Applications in dispute and/or on the proceeds derived from the licensing of the same or

 the sale of products which practice the claims of the same.

 21.    Whether the Court should grant Plaintiffs specific performance of the Employment

 Agreement and other equitable relief.

 22.    Whether the Court should grant injunctive relief, including assignment of patent

 applications and associated intellectual property, an order directing Defendants to refrain from

 using/disclosing Plaintiffs’ confidential, proprietary and/or trade secret information, and other

 injunctive relief outlined in Plaintiffs’ Second Amended Complaint;

 23.    Whether Plaintiffs have suffered damages.

 24.    The amount of damages suffered by Plaintiffs.

 25.    Whether Plaintiffs are entitled to statutory and/or punitive damages and if so in what

 amount.

 26.    Whether Plaintiffs are entitled to multiple of damages by statute.




                                                  8
Case 4:17-cv-00893-ALM Document 420 Filed 06/03/19 Page 9 of 16 PageID #: 21692



 27.    Whether Plaintiffs are entitled to prejudgment and post-judgment interest.

 28.    Whether Plaintiffs are entitled to attorneys’ fees and costs pursuant to the terms of the

 Huang’s agreement with Plaintiffs, Texas Civil Practices and Remedies Code 38.001 and Texas

 Civil Practices and Remedies Code 134A.

 29.    The amount of attorneys’ fees and costs to which Plaintiffs are entitled.

 30.    Whether Defendants’ Second Amended Counterclaims fail to state a claim.

 31.    Whether Defendants’ claims are barred by the doctrine of the unclean hands.

 32.    Whether Defendants’ claims are barred by the doctrine of the laches.

 33.    Whether Defendants’ claims are barred by the doctrine of the estoppel and/or equitable

 estoppel.

 34.    Defendants’ claims are barred by the doctrine of waiver.

 35.    Defendants’ claims are barred by the doctrine of consent.

 36.    Defendants’ claims are barred by the doctrine of acquiescence.

 37.    Whether Defendants’ claims are barred by lack of standing.

 38.    Whether Defendants have released any claims against Plaintiffs.

 39.    Whether Defendants’ alleged trade secrets are known or readily ascertainable.

 40.    Whether Defendants’ claims are preempted by federal law.

 41.    Whether Defendants failed to exercise reasonable care and diligence to mitigate any

 alleged damages.

 42.    Whether Defendants have any real damages or whether such damages were, in fact,

 caused by Defendants.

 43.    Whether Defendants’ claims are barred by applicable statutes of limitations.

 44.    Whether Defendants’ claims are barred by the statute of frauds.




                                                  9
Case 4:17-cv-00893-ALM Document 420 Filed 06/03/19 Page 10 of 16 PageID #: 21693



 45.      Whether Plaintiffs have a legal justification and/or privilege for all of Defendants’

 alleged causes of action.

 47.      Whether any applicable statute of limitations to Plaintiffs’ claims has been tolled by the

 discovery rule and/or Defendants’ fraudulent concealment.

 48.      Whether Defendants are bound by their Answer and precluded from contesting facts that

 they previously admitted.

       Defendants’ Contested Issues of Fact and Law

 1. Whether the Employment Agreement is authentic and/or enforceable agreement and/or

       whether any portions of the Employment Agreement are invalid and/or unenforceabe.

 2. Whether Futurewei performed its obligations under the Employment Agreement.

 3. Whether Futurewei has breached its Employment Agreement with Mr. Huang.

 4. Whether Plaintiffs have misappropriated Defendants’ trade secrets under the Texas Uniform

       Trade Secrets Act.

 5. Whether Plaintiffs have misappropriated Defendants’ trade secrets under the Defend Trade

       Secrets Act.

 6. Whether Plaintiffs have threatened to misappropriate Defendants’ trade secrets under the

       Defend Trade Secrets Act.

 7. Whether Plaintiffs have misappropriated Defendants’ trade secrets under common law.

 8. Whether Plaintiffs have misappropriated Defendants’ confidential information under

       common law misappropriation.

 9. Whether Plaintiffs have conspired to misappropriate Defendants’ trade secrets under the

       Defend Trade Secrets Act.




                                                   10
Case 4:17-cv-00893-ALM Document 420 Filed 06/03/19 Page 11 of 16 PageID #: 21694



 10. Whether Plaintiffs have conspired to misappropriate Defendants’ trade secrets under the

    Texas Uniform Trade Secrets Act.

 11. Whether Plaintiffs have tortiously interfered with Defendants’ prospective business relations.

 12. Whether Plaintiffs have tortiously interfered with Defendants’ contractual relations.

 13. Whether Plaintiffs have engaged in a criminal enterprise involving the use of mail and wires

    to exceed authorized access to Defendants’ computers, steal Defendants’ trade secrets, use

    those trade secrets to develop products in competition with Defendants and otherwise, and

    usurp Defendants’ property, opportunities, and employees.

 14. Whether Plaintiffs have committed a civil conspiracy under common law.

 15. Whether the Court should find that Plaintiffs have engaged in unfair competition under

    federal and Texas common and statutory law.

 16. Whether the Court should find that Plaintiffs were unjustly enriched by their unlawful

    misappropriation of Defendants’ trade secrets and other confidential, proprietary, and trade

    secret information, specifically by obtaining business and investment they could not have

    obtained otherwise.

 17. Whether Plaintiffs have engaged in unfair competition under federal and Texas common and

    statutory law.

 18. Whether the Court should declare that the Assignment Provision in Ronnie Huang’s

    Employment Agreement in unenforceable.

 19. Whether the Court should declare that Section 6(b) of the Employment Agreement between

    Mr. Huang and Futurewei is unenforceable under California and Texas law.

 20. Whether the Court should declare that all CNEX intellectual property is the sole property of

    CNEX.




                                                 11
Case 4:17-cv-00893-ALM Document 420 Filed 06/03/19 Page 12 of 16 PageID #: 21695



 21. Whether the Court should declare that all trade secrets in this case are the sole property of

    Ronnie Huang and/or CNEX.

 22. Whether Plaintiffs are jointly and severally liable for each of the acts of the other.

 23. Whether Plaintiffs have suffered damages.

 24. The amount of damages suffered by Defendants.

 25. Whether Defendants are entitled to statutory and/or punitive damages and if so in what

    amount.

 26. Whether Defendants are entitled to multiple of damages by statute.

 27. Whether Defendant are entitled to prejudgment and post-judgment interest.

 28. Whether Mr. Huang is entitled to attorneys’ fees and costs pursuant to the terms of the

    Employment Agreement.

 29. The amount of attorneys’ fees and costs to which Defendants are entitled

 30. Whether Texas or California law should apply to the parties’ claims for breach of the

    Employment Agreement.

 31. Whether Defendants’ Second Amended Complaint fails to state a claim.

 32. Whether Plaintiffs’ claims are barred by the doctrine of the unclean hands.

 33. Whether Plaintiffs’ claims are barred by the doctrine of laches, equitable estoppel, waiver,

    consent, acquiescence and/or fraudulent concealment.

 34. Whether Plaintiffs’ claims are barred by lack of standing.

 35. Whether Plaintiffs’ alleged trade secrets are known or readily ascertainable.

 36. Whether Plaintiffs’ claims are preempted by federal law.

 37. Whether Defendants independently developed all CNEX intellectual property.




                                                   12
Case 4:17-cv-00893-ALM Document 420 Filed 06/03/19 Page 13 of 16 PageID #: 21696



 38. Whether Plaintiffs failed to exercise reasonable care and diligence to mitigate any alleged

      damages.

 39. Whether Plaintiffs’ claims are barred by the statute of limitations.

 40. Whether Plaintiffs’ claims are barred by the statute of frauds.

 41. Whether the Employment Agreement is contrary to an express provision of law or contrary to

      public policy.

 42. Whether any of the provisions of the Employment Agreement are ambiguous.

 43. Whether Defendant Huang owes any fiduciary duties to Futurewei as a matter of law.

 44. Whether Plaintiffs will be bound by their Answer when they are required to formally respond

      to Defendants’ Counterclaims.

 45. Whether Plaintiffs will be precluded from contesting facts that they previously admitted.



 G.      LIST OF WITNESSES

         Plaintiffs’ witness list is attached as Exhibit A.

         Defendants’ witness list is attached as Exhibit B.

 H.      LIST OF EXHIBITS

         Plaintiffs’ exhibit list is attached as Exhibit C.

         Defendants’ exhibit list is attached as Exhibit D.

 I.      LIST OF ANY PENDING MOTIONS

         The following motions are pending:

 1.      Plaintiffs’ Motion to Dismiss Defendants’ Amended Counterclaims (Dkt. 139).

 2.      Plaintiffs’ Motion for Partial Summary Judgment on Their Breach of Contract Claim for
         Failure to Disclose Patent Applications (Dkt. 158).

 3.      Defendants First Motion for Summary Judgment and/or Summary Adjudication of
         Plaintiffs’ Breach of Contract Claims (Dkt. 159).


                                                    13
Case 4:17-cv-00893-ALM Document 420 Filed 06/03/19 Page 14 of 16 PageID #: 21697



 4.     Plaintiffs’ Motion for Summary Judgment of No Evidence on Defendants’ Counterclaims
        (Dkt. 160).

 5.     Defendants’ Second Motion for Summary Judgment on Counts 13, 14, 15, 16, 17 and 21
        of the Second Amended Complaint (Dkt. 161).

 6.     Plaintiffs’ Motion for Summary Judgment on Defendants’ Amended Counterclaims (Dkt.
        162).

 7.     Plaintiffs’ Motion to Dismiss Defendants’ Counterclaims Under the Texas Citizens
        Participation Act and Special Motion to Strike Defendants’ Counterclaims Under the
        California Anti-SLAPP Law (Dkt. 163).

 8.     Defendants’ Motion for Leave to Amend Their Answer and Counterclaims (Dkt. 209).

 9.     Defendant Huang’s Daubert Motion to Exclude the Testimony of Thomas W. Britven
        (Dkt. 259).

 10.    Plaintiffs’ Motion to Strike the Expert Reports and Testimony of Keith R. Ugone, Ph.D.
        Regarding Damages (Dkt. 260).

 11.    Defendants’ Sealed Motion to Preclude Plaintiffs’ Expert Witness Brian A. Berg from
        Offering Certain Opinions at Trial (Dkt. 261).

 12.    Plaintiffs’ Motion to Strike Ian D. Jestice as Expert Witness, Opening Expert Report,
        Rebuttal Expert Report, and Defendants’ Notice of Errata (Dkt. 262).

 13.    Defendants’ Motion to Preclude Plaintiffs’ Expert Witness Thomas W. Britven from
        Offering Certain Opinions at Trial (Dkt. 263).

 14.    Defendant Huang’s Amended Motion to Exclude the Testimony of Thomas W. Britven
        (Dkt. 270).

 15.    Plaintiffs’ Motions in Limine (filed simultaneously with this Order).

 16.    Defendants’ Motions in Limine (filed simultaneously with this Order).

 J.     PROBABLE LENGTH OF TRIAL

        The probable length of trial is 12-15 days.

 K.     MANAGEMENT CONFERENCE LIMITATIONS

        The parties would like to discuss with the Court its practice concerning playing

 deposition video for those witnesses who are also testifying live.




                                                 14
Case 4:17-cv-00893-ALM Document 420 Filed 06/03/19 Page 15 of 16 PageID #: 21698



        Plaintiffs believe that Rule 32 should be followed and that witnesses who testify live

 should not have their deposition testimony played except for purposes of impeachment.

 Defendants likewise believe that Rule 32 should be followed but disagree with Plaintiffs’

 contention that this necessarily means “that witnesses who testify live should not have their

 deposition testimony played except for purposes of impeachment.” Indeed, Rule 32 allows for

 the playing of deposition testimony for certain witnesses for any purpose regardless of whether

 they testify live or not, including for a party's officer, director, managing agent, or designee

 under Rule 30(b)(6) or 31(a)(4) or for an unavailable witness. See Fed. R. Civ. P. 32(a)(2),(3).

        The parties would also like to discuss with the Court its practice concerning issues that

 may arise concerning disputes in translations of the parties’ Chinese language documents and the

 use of interpreters at trial for Chinese speaking witnesses

        The parties would also like to discuss with the Court its practice concerning the timing of

 identifying witnesses to be called at trial, exchanging demonstratives to be used in opening

 statements, and exchanging demonstratives to be used in witness examinations.

        The parties will continue to meet and confer and attempt to reach agreement on the issues

 mentioned here and other logistical issues that may arise at trial.

 L.     CERTIFICATIONS

        The undersigned counsel for each of the parties in this action do hereby certify and
        acknowledge the following:

        (1)     Full and complete disclosure has been made in accordance with the Federal Rules
                of Civil Procedure and the Court’s orders;

        (2)     Discovery limitations set forth in the Federal Rules of Civil Procedure, the Local
                Rules, and the Court’s orders have been complied with;

        (3)     Each exhibit in the lists of exhibits herein:

                (a) is in existence;



                                                  15
Case 4:17-cv-00893-ALM Document 420 Filed 06/03/19 Page 16 of 16 PageID #: 21699

.


             (b) is numbered; and

             (c) has been disclosed and shown to opposing counsel.

        SIGNED this 3rd day of June, 2019.




                                    ___________________________________
                                    AMOS L. MAZZANT
                                    UNITED STATES DISTRICT JUDGE




                                             16
